     Case 2:19-cv-02168-MCE-CKD Document 12 Filed 07/21/21 Page 1 of 2


 1   Natalia D. Asbill-Bearor, SBN 281860
     Robin K. Perkins, SBN: 131252
 2   PERKINS ASBILL, a Professional Law Corporation
 3   707 Commons Drive, Suite 201
     Sacramento, California 95825
 4   Telephone: (916) 446-2000
     Facsimile: (916) 447-6400
 5   natalia@perkinsasbill.com
     robin@perkinsasbill.com
 6

 7   Attorneys for Plaintiff
     TIMOTHY STRAUWALD
 8
     Christopher F. Wohl (SBN: 170280)
 9   Casey M. Blanas (SBN: 296447)
     PALMER KAZANJIAN WOHL HODSON LLP
10   2227 Fair Oaks Boulevard, Suite 455
     Sacramento, CA 95825
11   Telephone: (916) 442-3552
     Facsimile:     (916) 640-1521
12
     Attorneys for Defendants
13   TABIAS C. COWAN, ET AL.

14
                                       UNITED STATES DISTRICT COURT
15
                                  EASTERN DISTRICT OF CALIFORNIA
16

17
      TIMOTHY STRAUWALD,                                 No. 2:19-cv-02168-MCE-CKD
18
                          Plaintiff,                   JOINT STIPULATION AND ORDER
19                                                     DISMISSING ACTION WITH PREJUDICE
              v.
20
      LIGHTHOUSE LIVING SERVICES,
21    INC., a California Corporation; TABIAS
      C. COWAN, an individual, and DOES 1-
22    25,

23                        Defendants.

24

25          The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil
26   Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of negotiated settlement executed by
27   them, to the Dismissal with Prejudice of this action in its entirety, including all claims stated herein
28   against all parties, with each party bearing its own attorney’s fees and costs.

     JOINT STIPULATION AND ORDER DISMISSING              1
     ACTION WITH PREJUDICE
     Case 2:19-cv-02168-MCE-CKD Document 12 Filed 07/21/21 Page 2 of 2


 1

 2   Dated: July 21, 2021                         PALMER KAZANJIAN WOHL HODSON LLP
 3

 4
                                                      By: _/s/ Casey M. Blanas ___________
 5                                                        CASEY M. BLANAS
                                                          CHRISTOPHER F. WOHL
 6                                                        Attorneys for Defendant
                                                          TABIAS C. COWAN, ET AL.
 7

 8
     Dated: July 21, 2021                         PERKINS ASBILL
 9

10

11                                                    By: __/s/ Natalia D. Asbill-Bearor_______
                                                          NATALIA D. ASBILL-BEAROR
12                                                        Attorneys for Plaintiff
                                                          DOMINQUE GLAISYER
13

14

15                                                  ORDER
16          In accordance with the foregoing stipulation of the parties pursuant to Federal Rule of
17   Civil Procedure 41(a)(1)(A)(ii), and good cause appearing, the above-entitled case is hereby
18   dismissed, with prejudice, each side to bear its own costs and attorney’s fees. The matter having
19   now been resolved in its entirety, the Clerk of Court is directed to close the file.
20          IT IS SO ORDERED.
21   Dated: July 21, 2021
22

23

24

25

26

27

28

     JOINT STIPULATION AND ORDER DISMISSING              2
     ACTION WITH PREJUDICE
